COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      David C. Ruch, GalvestonViews LLC, Entrust of Colorado, Inc., Idle
                          Time Investments, LLC, Robert F. Zant, Sue F. Zant, Ruthann
                          Cassidy, Mari van de Ven, Hadfield Communications, Inc., Maureen
                          Zambo, Reed A. Skirpan, Robert C. Carlson, Lynda M. Carlson,
                          Barbara Sherman, Richard Sherman, Ahmad Ghalamdanchi, and
                          Sharon Ghalamdanchi v. Ted. W. Allen & Associates, Inc., William
                          Etheredge, III, individually and d/b/a Etheredge Real Estate &
                          Property Management and d/b/a Etheredge Real Estate

Appellate case number:    01-15-01081-CV

Trial court case number: 11-CV-0697

Trial court:              10th District Court of Galveston County

       The motion for en banc reconsideration filed by appellants, David C. Ruch,
GalvestonViews LLC, Entrust of Colorado, Inc., Idle Time Investments, LLC, Robert F. Zant, Sue
F. Zant, Ruthann Cassidy, Mari van de Ven, Hadfield Communications, Inc., Maureen Zambo,
Reed A. Skirpan, Robert C. Carlson, Lynda M. Carlson, Barbara Sherman, Richard Sherman,
Ahmad Ghalamdanchi, and Sharon Ghalamdanchi, is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Lloyd, and Caughey.

Justice Brown not participating.

Date: January 25, 2018